DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of the action is withdrawn.

	Claims Status:
	Claims 1-6 and 8-15 are pending.
	Claims 1 and 10 are amended.
	Claim 7 is cancelled.
	Claims 1-6 and 8-15 are being examined as follow:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1 and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bulgajewski (US2004/0238516A1).
	Regarding claim 1, Bulgajewski discloses a heating device (thermistor layer 14, conductor layer 16, substrate 20, adhesive layer 24, fig.2) for a seat heater of a motor vehicle (refer to Paragraph 0002, “Field of the invention” cited: “…a heating device with a dielectric substrate having a conductor material and a resistive layer screen printed thereon that is particularly useful for flexible applications, such as heating automobiles seats…”) , said heating device (thermistor layer 14, conductor layer 16, substrate 20, adhesive layer 24, fig.2) adapted to be placeable between a base body of foam (rubber foam 12, fig.2) and a seat cover (substrate 20 and adhesive 24, fig.2) of a vehicle seat (refer to Paragraph 0002, “Field of the invention” cited: “…a heating device with a dielectric substrate having a conductor material and a resistive layer screen printed thereon that is particularly useful for flexible applications, such as heating automobiles seats…”), and said heating device (thermistor layer 14, conductor layer 16, substrate 20, adhesive layer 24, fig.2) comprising: 
a heating mat (thermistor layer 14 and conductor 16, fig.2) having a carrier layer (thermistor layer 14, fig.2) which comprises a first surface (refer to the thermistor layer 14’s  surface facing the rubber foam 12 in fig.2)  and a second surface (refer to the thermistor layer 14’s surface that facing seating upholstery fabric 22 in fig.2) opposite said first surface (refer to the thermistor layer 14’s  surface facing the rubber foam 12 in fig.2), said second surface (refer to the thermistor layer 14’s surface that facing seating upholstery fabric 22 in fig.2) carrying a heating conductor (conductor layer 16, fig.2) for generating heat, and said conductor layer 16, fig.2) extending over a heating area (referring to the area covered by the conductor layer 16, fig.2) and comprising a plurality of strands (buses 40 & 42, traces 50 and 52, and spurs 70, fig.5) ; and 
a seat cover upholstery (seating upholstery fabric 22, fig.2) comprising a foam layer (refer to the definition of “upholstery”); 
wherein said second surface of said carrier layer (thermistor layer 14, fig.2) faces said seat cover upholstery (seating upholstery fabric 22, fig.2) and said first surface (refer to the thermistor layer 14’s surface facing the rubber foam 12 in fig.2) of said carrier layer (thermistor layer 14, fig.2) is adapted to face the seat cover (substrate 20 and adhesive 24, fig.2) and be in direct contact with the seat cover (substrate 20 and adhesive 24, fig.2); and 
wherein said heating mat (thermistor layer 14 and conductor 16, fig.2) is adapted to be sewable to the seat cover (substrate 20 and adhesive 24, fig.2) by stitches (stitches 92, 94, and 96, fig.3) going through the seat cover (substrate 20 and adhesive 24, fig.2), said heating mat (thermistor layer 14 and conductor 16, fig.2), and the seat cover upholstery (seating upholstery fabric 22, fig.2) to form seams extending through said heating area (referring to the area covered by the conductor layer 16, fig.2), said stitches (stitches 92, 94, and 96, fig.3) facilitating said direct contact of said carrier layer (thermistor layer 14, fig.2) of said heating mat (thermistor layer 14 and conductor 16, fig.2) with the seat cover (substrate 20 and adhesive 24, fig.2) (refer to Paragraph 0036 cited: “…It is common in seat constructions to provide stitching of the various layers one to another. It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).

    PNG
    media_image1.png
    428
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    655
    744
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    539
    686
    media_image3.png
    Greyscale


	Regarding claim 10, Bulgajewski discloses a motor vehicle seat (refer to Paragraph 0002, “Field of the invention” cited: “…a heating device with a dielectric substrate having a conductor material and a resistive layer screen printed thereon that is particularly useful for flexible applications, such as heating automobiles seats…”) comprising: 
a base body of foam (rubber foam 12, fig.2); 
a seat cover (substrate 20 and adhesive 24, fig.2); and 
a heating device (thermistor layer 14, conductor layer 16, substrate 20, adhesive layer 24, fig.2) disposed between said base body of foam (rubber foam 12, fig.2) and said seat cover (substrate 20 and adhesive 24, fig.2), said heating device (thermistor layer 14, conductor layer 16, substrate 20, adhesive layer 24, fig.2) comprising: 
a heating mat (thermistor layer 14 and conductor 16, fig.2) having a carrier layer (thermistor layer 14, fig.2) which comprises a first surface (refer to the thermistor layer 14’s  surface facing the rubber foam 12 in fig.2)  and a second surface (refer to the thermistor layer 14’s surface that facing seating upholstery fabric 22 in fig.2) opposite said first surface (refer to the thermistor layer 14’s  surface facing the rubber foam 12 in fig.2), said second surface (refer to the thermistor layer 14’s surface that facing seating upholstery fabric 22 in fig.2) carrying a heating conductor (conductor layer 16, fig.2) for generating heat, and said heating conductor (conductor layer 16, fig.2) extending over a heating area (referring to the area covered by the conductor layer 16, fig.2) and comprising a plurality of strands (buses 40 & 42, traces 50 and 52, and spurs 70, fig.5) ; and 
a seat cover upholstery (seating upholstery fabric 22, fig.2) comprising a foam layer (refer to the definition of “upholstery”); 
wherein said second surface (refer to the thermistor layer 14’s surface that facing seating upholstery fabric 22 in fig.2) of said carrier layer (thermistor layer 14, fig.2) faces said seat cover upholstery (seating upholstery fabric 22, fig.2), and said first surface (refer to the thermistor layer 14’s  surface facing the rubber foam 12 in fig.2) of said carrier layer (thermistor layer 14, fig.2) faces said seat cover (substrate 20 and adhesive 24, fig.2) and is in direct contact with the seat cover (substrate 20 and adhesive 24, fig.2); and 
wherein said heating mat (thermistor layer 14 and conductor 16, fig.2) is sewn by stitches (stitches 92, 94, and 96, fig.3) going through said seat cover (substrate 20 and adhesive 24, fig.2), said heating mat (thermistor layer 14 and conductor 16, fig.2), and said seat cover upholstery (seating upholstery fabric 22, fig.2), said stitches (stitches 92, 94, and 96, fig.3) facilitating said direct contact of said carrier layer (thermistor layer 14, fig.2) of said heating mat with the seat cover (substrate 20 and adhesive 24, fig.2) (refer to Paragraph 0036 cited: “…It is common in seat constructions to provide stitching of the various layers one to another. It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 8-9, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgajewski (US2004/0238516A1).
Regarding claim 2, Bulgajewski discloses substantially all features set forth in claim 1, Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
Bulgajewski does not explicitly disclose said heating conductor is a stranded conductor comprising at least 300 metal filaments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bulgajewski’s heating conductor with 300 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the desired coverage, and also since the applicant does not state what problem solve or benefit of such limitation, one of 

Regarding claim 3, Bulgajewski discloses substantially all features set forth in claim 1, Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
Bulgajewski does not explicitly disclose said heating conductor is a stranded conductor comprising at least 500 metal filaments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bulgajewski’s heating conductor with 500 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the desired coverage, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Bulgajewski’s teaching.

Regarding claim 8, Bulgajewski discloses substantially all features set forth in claim 1, Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5). 
Bulgajewski does not explicitly disclose said heating conductor is a stranded conductor comprising at least 200 metal filaments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bulgajewski’s heating conductor with 200 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the desired coverage, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Bulgajewski’s teaching.

Regarding claim 9, Bulgajewski discloses substantially all features set forth in claim 1, Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5). 
Bulgajewski does not explicitly disclose a stranded conductor comprising a plurality of metal filaments, a diameter of from 100 nm to 100 micrometer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bulgajewski’s heating conductor with a diameter of from 100 nm to 100 micrometer, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide the size of the conductor to accommodate the desired  power outpower of the strands, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Bulgajewski’s teaching.

Regarding claim 11, Bulgajewski discloses substantially all features set forth in claim 10, Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
Bulgajewski does not explicitly disclose said heating conductor is a stranded conductor comprising at least 200 metal filaments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bulgajewski’s heating conductor with 200 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the desired coverage, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Bulgajewski’s teaching.

Regarding claim 12, Bulgajewski discloses substantially all features set forth in claim 10, Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5). 
Bulgajewski does not explicitly disclose a stranded conductor comprising a plurality of metal filaments, a diameter of from 100 nm to 100 micrometer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bulgajewski’s heating conductor with a diameter of from 100 nm to 100 micrometer, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide the size of the conductor to accommodate the desired  power outpower of the strands, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Bulgajewski’s teaching.

Regarding claim 14, Bulgajewski discloses substantially all features set forth in claim 1, Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
Bulgajewski does not explicitly disclose said heating conductor is a stranded conductor comprising at least 100 metal filaments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bulgajewski’s heating conductor with 100 metal filaments, for that is well known within one of ordinary skill in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the desired coverage, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Bulgajewski’s teaching.

Regarding claim 15, Bulgajewski discloses substantially all features set forth in claim 10, Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
Bulgajewski does not explicitly disclose said heating conductor is a stranded conductor comprising at least 100 metal filaments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bulgajewski’s heating conductor with 100 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the desired coverage, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Bulgajewski’s teaching.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bulgajewski (US2004/0238516A1), in view for Kuhn (US4044221).
Regarding claim 4, Bulgajewski discloses substantially all features set forth in claim 1, Bulgajewski does not disclose said carrier layer of the heating mat consists of felt, fleece, woven material, or cut foam.
Kuhn further discloses said carrier layer of the heating mat (carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1) consists of felt, fleece, woven material, or cut foam (carrier support 2; refer to col. 2, line 21, Detailed Description: "…carrier support 2 in the form of a thin heat proof woven web…").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier layer of Bulgajewski with the heating mat consists of felt, fleece, woven material, or cut foam, as taught by Kuhn, in order to provide an air-permeable flexible support or carrier, such that it is more suitable for use in heating seats or couches in motor vehicles and the like (refer to the abstract).

Regarding claim 5, Bulgajewski discloses substantially all features set forth in claim 1, Bulgajewski does not disclose said carrier layer of the heating mat is arranged to be air permeable.
Kuhn discloses said carrier layer of the heating mat (carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1) is arranged to be air permeable (refer to col. 1 line 41-42, cited: “…a heating conductor which is preferably formed as a seam, on an air-permeable flexible support or carrier…").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier layer of Bulgajewski the heating mat is arranged to be air permeable, as taught by Kuhn, in order to provide an air-permeable flexible support or carrier, such that it is more suitable for use in heating seats or couches in motor vehicles and the like (refer to the abstract).

Regarding claim 6, Bulgajewski discloses substantially all features set forth in claim 1, Bulgajewski does not disclose said carrier layer of the heating mat is formed of reticulated foam or is provided with perforations in order to ensure air permeability.
Kuhn discloses said carrier layer of the heating mat (carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1) is arranged to be air permeable (refer to col. 1 line 41-42, cited: “…a heating conductor which is preferably formed as a seam, on an air-permeable flexible support or carrier…") (it is noted: when an object is air-permeable, it is inherently has perforations, if not, such object can’t be air-permeable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified carrier layer of Bulgajewski with s the heating mat is formed of reticulated foam or is provided with perforations in order to ensure air permeability, as taught by Kuhn, in order to provide an air-permeable flexible support or carrier, such that it is more suitable for use in heating seats or couches in motor vehicles and the like (refer to the abstract).


Claims 1-6, 8-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn (US4044221), in view for Bulgajewski (US2004/0238516A1).
Regarding claim 1, Kuhn discloses a heating device (carrier 2, zig-zag seams 3, woven fabric web 6 and plastic foam web 7, fig. 1) for a seat heater of a motor vehicle (refer to the title),  said heating device (heating device 10, fig. 1) adapted to be placeable between a base body of foam (cushion core 1, fig. 1) and a seat cover (woven web 5, fig.1) of a vehicle seat (refer to the title), and said heating device (carrier 2, zig-zag seams 3, woven fabric web 6 and plastic foam web 7, fig. 1) comprising:
a heating mat (carrier 2, zig-zag seams 3, woven fabric web 5 and woven fabric web 6, fig. 1)  having a carrier layer (carrier 2, fig.1) which comprises a first surface (opposite surface of the second surface, fig.1) and a second surface (surface that carrying zig-zag seams 3, fig.1) opposite said first surface (opposite surface of the second surface, fig.1), said second surface (surface that carrying zig-zag seams 3, fig.1) carrying a heating conductor (zig-zag seams 3, fig.1) for generating heat, and said heating conductor (zig-zag seams 3, fig.1) extending over a heating area (the area that zig-zag seams 3 covered in fig.1); and
a seat cover upholstery (plastic foam web 7, fig.1) comprising a foam layer (refer to “plastic foam”); 
wherein said second surface (surface that carrying zig-zag seams 3, fig.1)  of said carrier layer (carrier 2, fig.1) faces said seat cover upholstery (plastic foam web 7, fig.1) and said first surface (opposite surface of the second surface, fig.1) of said carrier layer (carrier 2, fig.1) is adapted to face the seat cover (woven web 5, fig.1) and be in direct contact with the seat cover (woven web 5, fig.1); said heating mat (carrier 2, zig-zag seams 3, woven fabric web 5 and woven fabric web 6, fig. 1), and the seat cover upholstery (plastic foam web 7, fig.1) to form seams (refer to fig.1, the joining surface between woven fabric web 6 and plastic foam web 7in fig.1) extending through said heating area (the area that zig-zag seams 3 covered in fig.1).

    PNG
    media_image4.png
    399
    484
    media_image4.png
    Greyscale

Kuhn does not disclose a heating conductor comprising a plurality of strands; and wherein said heating mat is adapted to be sewable to the seat cover by stitches going through the seat cover; said stitches facilitating said direct contact of said carrier layer of said heating mat with the seat cover.
Bulgajewski discloses a heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70, fig.5) comprising a plurality of strands (refer to fig.5);

    PNG
    media_image3.png
    539
    686
    media_image3.png
    Greyscale

 and wherein said heating mat (heating device 10, fig.1 and 3) is adapted to be sewable to the seat cover (substrate 20, fig.1) by stitches (stitches 92, 94, and 96, fig.3) going through the seat cover (substrate 20, fig.1); said stitches (stitches 92, 94, and 96, fig.3) facilitating said direct contact of said carrier layer (thermistor layer 14, fig.1) of said heating mat (heating device 10, fig.1 and 3) with the seat cover (substrate 20, fig.1) (refer to Paragraph 0036 cited: “…It is common in seat constructions to provide stitching of the various layers one to another. It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).

    PNG
    media_image5.png
    470
    431
    media_image5.png
    Greyscale


    PNG
    media_image2.png
    655
    744
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s invention with a heating conductor comprising a plurality of strands; and wherein said heating mat is adapted to be sewable to the seat cover by stitches going through the seat cover; said stitches facilitating said direct contact of said carrier layer of said heating mat with the seat cover, as taught by Bulgajewski, in order to provide the mean to holding different layers together and the advantage of using stitch lines in regions of a seat with heater conductors to produce contact among the layers while minimizing damage to the heating conductor because of the easier to arrange the heating conductor strands to avoid stitches (refer to Paragraph 0036 cited: “…It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).

Regarding claim 2, the modification of Kuhn and Bulgajewski discloses substantially all features set forth in claim 1, Kuhn does not explicitly disclose said heating conductor is a stranded conductor comprising at least 300 metal filaments.
Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with said heating conductor is a stranded conductor comprising metal filaments, as taught by Bulgajewski, refer to Paragraph 0036 cited: “…It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kuhn’s heating conductor with 300 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the desired coverage, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Kuhn’s teaching.

Regarding claim 3, the modification of Kuhn and Bulgajewski discloses substantially all features set forth in claim 1, Kuhn does not explicitly disclose said heating conductor is a stranded conductor comprising at least 500 metal filaments.
Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with said heating conductor is a stranded conductor comprising metal filaments, as taught by Bulgajewski, in order to provide the mean to holding different layers together and the advantage of using stitch lines in regions of a seat with heater conductors to produce contact among the layers while minimizing damage to the heating conductor because of the easier to arrange the heating conductor strands to avoid stitches (refer to Paragraph 0036 cited: “…It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kuhn’s heating conductor with 500 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the desired coverage, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Kuhn’s teaching.

Regarding claim 4, the modification of Kuhn and Bulgajewski discloses substantially all features set forth in claim 1, Kuhn further discloses said carrier layer of the heating mat (carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1) consists of felt, fleece, woven material, or cut foam (carrier support 2; refer to col. 2, line 21, Detailed Description: "…carrier support 2 in the form of a thin heat proof woven web…").

Regarding claim 5, the modification of Kuhn and Bulgajewski discloses substantially all features set forth in claim 1, Kuhn further discloses said carrier layer of the heating mat (carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1) is arranged to be air permeable (refer to col. 1 line 41-42, cited: “…a heating conductor which is preferably formed as a seam, on an air-permeable flexible support or carrier…").
Regarding claim 6, the modification of Kuhn and Bulgajewski discloses substantially all features set forth in claim 1, Kuhn further discloses said carrier layer of the heating mat (carrier support 2, with woven fabric web 6, and plastic foam web 7, fig. 1) is arranged to be air permeable (refer to col. 1 line 41-42, cited: “…a heating conductor which is preferably formed as a seam, on an air-permeable flexible support or carrier…") (it is noted: when an object is air-permeable, it is inherently has perforations, if not, such object can’t be air-permeable).

Regarding claim 8, the modification of Kuhn and Bulgajewski discloses substantially all features set forth in claim 1, Kuhn does not explicitly disclose said heating conductor is a stranded conductor comprising at least 200 metal filaments.
Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with said heating conductor is a stranded conductor comprising metal filaments, as taught by Bulgajewski, in order to provide the mean to holding different layers together and the advantage of using stitch lines in regions of a seat with heater conductors to produce contact among the layers while minimizing damage to the heating conductor because of the easier to arrange the heating conductor strands to avoid stitches (refer to Paragraph 0036 cited: “…It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kuhn’s heating conductor with 200 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the desired coverage, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Kuhn’s teaching.

Regarding claim 9, the modification of Kuhn and Bulgajewski discloses substantially all features set forth in claim 1, Kuhn does not explicitly disclose a stranded conductor comprising a plurality of metal filaments, a diameter of from 100 nm to 100 micrometer.
Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with said heating conductor is a stranded conductor comprising metal filaments, as taught by Bulgajewski, in order to provide the mean to holding different layers together and the advantage of using stitch lines in regions of a seat with heater conductors to produce contact among the layers while minimizing damage to the heating conductor because of the easier to arrange the heating conductor strands to avoid stitches (refer to Paragraph 0036 cited: “…It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kuhn’s heating conductor with a diameter of from 100 nm to 100 micrometer, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide the size of the conductor to accommodate the desired  power outpower of the strands, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Kuhn’s teaching.

Regarding claim 10, Kuhn discloses a motor vehicle seat (refer to the title) comprising: 
a base body of foam (cushion core 1, fig. 1); 
a seat cover (woven web 5, fig.1); and 
a heating device (carrier 2, zig-zag seams 3, woven fabric web 6 and plastic foam web 7, fig. 1) disposed between said base body of foam (cushion core 1, fig. 1) and said seat cover (woven web 5, fig.1), said heating device (carrier 2, zig-zag seams 3, woven fabric web 6 and plastic foam web 7, fig. 1) comprising; 
a heating mat (carrier 2, zig-zag seams 3, woven fabric web 5 and woven fabric web 6, fig. 1) having a carrier layer (carrier 2, fig.1) which comprises a first surface (opposite surface of the second surface, fig.1) and a second surface (surface that carrying zig-zag seams 3, fig.1) opposite said first surface (opposite surface of the second surface, fig.1), said second surface (surface that carrying zig-zag seams 3, fig.1) carrying a heating conductor (zig-zag seams 3, fig.1) for generating heat, and said heating conductor (zig-zag seams 3, fig.1) extending over a heating area (the area that zig-zag seams 3 covered in fig.1); and 
a seat cover upholstery (plastic foam web 7, fig.1) comprising a foam layer (refer to “plastic foam”); 
surface that carrying zig-zag seams 3, fig.1) of said carrier layer (carrier 2, fig.1) faces said seat cover upholstery (plastic foam web 7, fig.1), and said first surface (opposite surface of the second surface, fig.1) of said carrier layer (plastic foam web 7, fig.1) faces said seat cover (woven web 5, fig.1) and is in direct contact with the seat cover (woven web 5, fig.1); and 
	Kuhn does not disclose a heating conductor comprising a plurality of strands; and wherein said heating mat is sewn by stitches going through said seat cover, said heating mat, and said seat cover upholstery, said stitches facilitating said direct contact of said carrier layer of said heating mat with the seat cover.
Bulgajewski discloses a heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) comprising a plurality of strands (refer to fig.5); and 
	wherein said heating mat (heating device 10, fig.1 and 3) is sewn by stitches (stitches 92, 94, and 96, fig.3) going through said seat cover (substrate 20, fig.1), said heating mat (heating device 10, fig.1 and 3), and said seat cover upholstery (seat upholstery fabric 22, fig.1), said stitches (stitches 92, 94, and 96, fig.3) facilitating said direct contact of said carrier layer (thermistor layer 14, fig.1) of said heating mat (heating device 10, fig.1 and 3) with the seat cover (substrate 20, fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Kuhn’s invention with a heating conductor comprising a plurality of strands; and wherein said heating mat is sewn by stitches going through said seat cover, said heating mat, and said seat cover upholstery, said stitches facilitating said direct contact of said carrier layer of said heating mat with the seat cover, as taught by Bulgajewski, in order to provide the mean to holding different refer to Paragraph 0036 cited: “…It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).

Regarding claim 11, the modification of Kuhn and Bulgajewski discloses substantially all features set forth in claim 10, Kuhn does not explicitly disclose said heating conductor is a stranded conductor comprising at least 200 metal filaments.
Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with said heating conductor is a stranded conductor comprising metal filaments, as taught by Bulgajewski, in order to provide the mean to holding different layers together and the advantage of using stitch lines in regions of a seat with heater conductors to produce contact among the layers while minimizing damage to the heating conductor because of the easier to arrange the heating conductor strands to avoid stitches (refer to Paragraph 0036 cited: “…It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kuhn’s heating conductor with 200 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the desired coverage, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Kuhn’s teaching.

Regarding claim 12, the modification of Kuhn and Bulgajewski discloses substantially all features set forth in claim 10, Kuhn does not explicitly disclose a stranded conductor comprising a plurality of metal filaments, a diameter of from 100 nm to 100 micrometer.
Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with said heating conductor is a stranded conductor comprising metal filaments, as taught by Bulgajewski, in order to provide the mean to holding different layers together and the advantage of refer to Paragraph 0036 cited: “…It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kuhn’s heating conductor with a diameter of from 100 nm to 100 micrometer, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide the size of the conductor to accommodate the desired  power outpower of the strands, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Kuhn’s teaching.

Regarding claim 14, the modification of Kuhn and Bulgajewski discloses substantially all features set forth in claim 1, Kuhn does not explicitly disclose said heating conductor is a stranded conductor comprising at least 100 metal filaments.
Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with said heating conductor is a stranded conductor comprising metal filaments, as taught by Bulgajewski, in order to provide the mean to holding different layers together and the advantage of using stitch lines in regions of a seat with heater conductors to produce contact among the layers while minimizing damage to the heating conductor because of the easier to arrange the heating conductor strands to avoid stitches (refer to Paragraph 0036 cited: “…It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kuhn’s heating conductor with 100 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the desired coverage, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Kuhn’s teaching.

Regarding claim 15, the modification of Kuhn and Bulgajewski discloses substantially all features set forth in claim 10, Kuhn does not explicitly disclose said heating conductor is a stranded conductor comprising at least 100 metal filaments.
Bulgajewski further discloses said heating conductor (buses 40 & 42, traces 50 and 52, and spurs 70) is a stranded conductor (refer to traces 50 and 52, and spurs 70) comprising metal filaments (refer to fig. 3 or 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kuhn’s invention with said heating conductor is a stranded conductor comprising metal filaments, as taught by Bulgajewski, in order to provide the mean to holding different layers together and the advantage of using stitch lines in regions of a seat with heater conductors to produce contact among the layers while minimizing damage to the heating conductor because of the easier to arrange the heating conductor strands to avoid stitches (refer to Paragraph 0036 cited: “…It is undesirable any such that stitching interrupts the continuity of traces 50, 52 or spurs 70 more than necessary. Thus, FIG. 3 illustrates slightly enlarged interconnected elongated apertures 90 and closely spaced circular apertures 62 defining preferred locations of stitch lines 92, 94 and 96…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Kuhn’s heating conductor with 100 metal filaments, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Such as to decide how many strands is need to provide the desired coverage, and also since the applicant .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bulgajewski (US2004/0238516A1 previously cited) and further in view of RITTER (US2010/0206863A1 previously cited).
Regarding claim 13, Bulgajewski discloses substantially all features set forth in claim 10, Bulgajewski does not disclose a plurality of parallel first seams and, at an angle with respect to the first seams, a second plurality of parallel seams which together form a diamond pattern.
Ritter discloses an electrically conductive web material (sheet like carrier 1, electrically conductive coating 2, fig. 1); a plurality of parallel first seams (stitches 5, fig. 1; parallel segments shown) and, at an angle with respect to the first seams, a second plurality of parallel seams (stitches 5, fig. 1; other parallel segments shown, in between first parallel segments) which together form a diamond pattern ("diamond stitch", para. 0073, Detailed description).

    PNG
    media_image6.png
    360
    481
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into Bulgajewski’s vehicle seat heater, seat pad, and seat cover with stitches in a diamond pattern, as taught by Ritter, for the purpose of securing the layers of structures securely together, because one of ordinary skill would be motivated to utilize stitch geometry known in the art as producing secure, reliable attachment (refer to  paragraph 0073, cited: “…The stitches are preferably such stitches as lead to the electrode becoming pressed against the electrically conductive coating. Suitable are stitches embodied as blind stitch, cross stitch, zigzag stitch, diamond stitch or the like. It is also conceivable to have combinations of two or more stitches, which can be embodied in the same stitch or with different stitches…").

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Kuhn (US4044221), in view for Bulgajewski (US2004/0238516A1) and further in view of RITTER (US2010/0206863A1).
Regarding claim 13, the modification of Kuhn and Bulgajewski discloses substantially all features set forth in claim 10, Kuhn and Bulgajewski does not disclose a plurality of parallel first seams and, at an angle with respect to the first seams, a second plurality of parallel seams which together form a diamond pattern.
Ritter discloses an electrically conductive web material (sheet like carrier 1, electrically conductive coating 2, fig. 1); a plurality of parallel first seams (stitches 5, fig. 1; parallel segments shown) and, at an angle with respect to the first seams, a second plurality of parallel seams (stitches 5, fig. 1; other parallel segments shown, in between first parallel segments) which together form a diamond pattern ("diamond stitch", para. 0073, Detailed description).

    PNG
    media_image6.png
    360
    481
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate into the vehicle seat heater, seat pad, and seat cover, of Abe, stitches in a diamond pattern, as taught by Ritter, for the purpose of securing the layers of structures securely together, because one of ordinary skill would be motivated to utilize refer to  paragraph 0073, cited: “…The stitches are preferably such stitches as lead to the electrode becoming pressed against the electrically conductive coating. Suitable are stitches embodied as blind stitch, cross stitch, zigzag stitch, diamond stitch or the like. It is also conceivable to have combinations of two or more stitches, which can be embodied in the same stitch or with different stitches…").

Response to Amendment
With respect to the Rejection 112a: the applicant’s amendment filed on August 10th 2021 that overcame the Rejection 112a in the previous office action.
With respect to the Rejection 112b: the applicant’s amendment filed on August 10th 2021 that overcame the Rejection 112b in the previous office action.

Response to Amendment
Applicant's arguments filed August 10th 2021 have been fully considered and is mooted in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761